Citation Nr: 1328681	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  13-03 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service connected sinusitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1974 to November 1975 and September 1987 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

It is noted that there are documents in the claims folder that are in Spanish.  However, as the documents are marriage and birth certificates, they clearly are not relevant to the issue on appeal and additional delay to translate the documents is not warranted.

It is also noted that the Veteran raised the issue of increased evaluations for rhinitis and residuals of a nasal fracture in his January 2013 substantive appeal.  Those matters were also the subject of the August 2010 rating decision but the Veteran did not express disagreement with the RO's determinations on those issues in his June 2011 notice of disagreement.  He only asserted disagreement with the noncompensable rating for his sinusitis.  Accordingly, as those issues were not the subject of a notice of disagreement, they are referred to the RO for the appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's June 2011 Notice of Disagreement (NOD), the Veteran stated that he received treatment for his sinusitis from Dr. Flores.  However, the private medical records from Dr. Flores have not been associated with the case file.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records

The Veteran further stated that he has suffered "headaches, pain and discharge at least 4 times since December 2010."  See June 2011 NOD.  His representative also stated that the Veteran had"[at ] least 4 non-incapacitating episodes between December 2012 to June 2011(sic)."  See June 2013 Statement of Accredited Representative.  During the March 2010 VA examination, he only reported one incapacitating episode per year.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, the Veteran should be afforded a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from Dr. Flores and any other private facility where the Veteran has been assessed or treated for his sinusitis.

If, after making reasonable efforts to obtain non-VA records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain any relevant VA medical records dating from October 2011 that have not yet been associated with the claims folder or Virtual VA.

3.  After completion of the above, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected sinusitis.  The examiner should provide information concerning any incapacitating episodes, those which require prolonged (four to six weeks) antibiotic treatment, and non-incapacitating episodes, including the frequency of the episodes.  The claims file should be reviewed by the examiner in conjunction with the examination and the examination report should indicate that such review was accomplished.  

4.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


